Name: Council Regulation (EEC) No 374/76 of 17 February 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid for the benefit of the Lebanese Republic
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  cooperation policy
 Date Published: nan

 Important legal notice|31976R0374Council Regulation (EEC) No 374/76 of 17 February 1976 derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid for the benefit of the Lebanese Republic Official Journal L 045 , 21/02/1976 P. 0008 - 0008 Special edition in Czech Chapter 11 Volume 12 P. 75 - 75 Special edition in Estonian Chapter 11 Volume 12 P. 75 - 75 Special edition in Hungarian Chapter 11 Volume 12 P. 75 - 75 Special edition in Lithuanian Chapter 11 Volume 12 P. 75 - 75 Special edition in Latvian Chapter 11 Volume 12 P. 75 - 75 Special edition in Maltese Chapter 11 Volume 12 P. 75 - 75 Special edition in Polish Chapter 11 Volume 12 P. 75 - 75 Special edition in Slovakian Chapter 11 Volume 12 P. 75 - 75 Special edition in Slovenian Chapter 11 Volume 12 P. 75 - 75Council Regulation (EEC) No 374/76of 17 February 1976derogating from Regulation (EEC) No 2750/75 in respect of mobilization procedures for cereals to be supplied as food aid for the benefit of the Lebanese RepublicTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals [1], as amended by Regulation (EEC) No 3058/75 [2], and in particular Article 28 thereof,Having regard to Council Regulation No 359/67/EEC of 25 July 1967 on the common organization of the market in rice [3], as last amended by Regulation (EEC) No 668/75 [4], and in particular Article 23 (a) thereof,Having regard to the proposal from the Commission,Whereas it is desirable that in certain exceptional cases cereals to be supplied to the Lebanese Republic as food aid should be mobilized by means of a sufficiently flexible and rapid procedure ;Whereas use of the tendering procedure provided for in Article 4(1) and (2) of Council Regulation (EEC) No 2750/75 of 29 October 1975 establishing criteria for the mobilization of cereals to be supplied as food aid [5] does not always permit the objectives of flexibility and speed to be met; whereas it should consequently be possible to apply another procedure,HAS ADOPTED THIS REGULATION :Article 1By way of derogation from Article 4 of Regulation (EEC) No 2750/75, it shall be possible to have recourse to a procedure other than a tendering procedure for the supply at the fob or cif (or corresponding) stages of cereals and/or rice supplied as food aid to the Lebanese Republic for the benefit of those affected by the recent events.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 February 1976.For the CouncilThe PresidentJ. Hamilius[1] OJ No L 281, 1. 11. 1975, p. 1.[2] OJ No L 306, 26. 11. 1975, p. 3.[3] OJ No 174, 31. 7. 1967, p. 1.[4] OJ No L 72, 20. 3. 1975, p. 18.[5] OJ No L 281, 1. 11. 1975, p. 89.--------------------------------------------------